DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response filed on 10/13/2021, wherein:
Claim 15 has been amended;
Claims 1-14, and 16-20 remain as original; and
Claims 1-20 are currently pending and have been examined.


Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for indicating Patent-eligible subject matter in view of 35 USC § 101 for independent claim 15:
Substantially similar to the parent application (14/273,841), the instant claims are directed to “real-time geo-tracking of sea […] vessels.” Therefore the examiner grants deference patent eligibility decision of January 29, 2020 in the parent application, stating “The claims are not directed to any of the groupings of abstract idea under the current USPTO Guidelines.”.    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McKenna teaches that AIR systems were used as economic indicators since at least 2011: 
“One of the world’s major shipping routes transits the Santa Barbara Channel (SBC), carrying a significant portion of the US trade. Containerized goods moved by ships, measured as the number of twenty-foot equivalent units (TEU), showed the most dramatic decrease 105 compared to previous years in both 2008 and 2009 (Fig. 4.2), corresponding to the great recession that officially lasted from December 2007 to June 2009” (emphasis added); and
 
“Two metrics were used to measure levels of shipping activity. The total number of loaded outbound TEU were compiled from data collected at the Port of Long Beach and represented regional traffic trends. To measure traffic trends within the Santa Barbara Channel, vessel traffic was monitored using the Automatic Identification System (AIS).” (emphasis added).

Port of Long Beach Tonnage Summary teaches that capacity was known to be used as an economic indicator.

Port of Long Beach Latest Monthly TEUs teaches that volume was known to be used as an economic indicator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.S.S./Examiner, Art Unit 3695                                                                                                                                                                                                        12/3/2021                                                                                                                                                                                                      	

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        December 6, 2021